 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JEFFREY ALLEN ROETGER,
                                                            CASE NO. 3:18-CV-05870-RBL-DWC
11                             Petitioner,
                                                            ORDER DENYING MOTION FOR
12              v.                                          APPOINTED COUNSEL
13      RON HAYNES,

14                             Respondent.

15
            The District Court has referred this action filed under 28 U.S.C. § 2254 to United States
16
     Magistrate Judge David W. Christel. Currently pending in this action is Petitioner Jeffrey Allen
17
     Roetger’s Motion for Appointment of Counsel Pursuant to 2254 U.S.C.A. § 3006A(a)(2)(B).
18
     Dkt. 11.
19
            There is no right appointed counsel in cases brought under 28 U.S.C. § 2254 unless an
20
     evidentiary hearing is required or such appointment is necessary for the effective utilization of
21
     discovery procedures. See McCleskey v. Zant, 499 U.S. 467, 495 (1991); United States v.
22
     Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); United States v. Angelone, 894 F.2d 1129,
23
     1130 (9th Cir. 1990); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983); Rules Governing
24

     ORDER DENYING MOTION FOR APPOINTED
     COUNSEL - 1
 1   Section 2254 Cases in the United States District Courts 6(a) and 8(c). The Court may appoint

 2   counsel “at any stage of the case if the interest of justice so require.” Weygandt, 718 F.2d at 954.

 3   In deciding whether to appoint counsel, the Court “must evaluate the likelihood of success on

 4   the merits as well as the ability of the petitioner to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Id.

 6          At this time, the Court has ordered the Clerk to serve the Petition; however, an answer

 7   has not been filed. Therefore, the Court does not find good cause for granting leave to conduct

 8   discovery and has not determined an evidentiary hearing will be required. See Rules Governing

 9   Section 2254 Cases in the United States District Courts 6(a) and 8(c). Furthermore, Petitioner

10   effectively articulated his grounds for relief raised in the Petition, the grounds are not factually

11   or legally complex, and it is difficult to determine the likelihood of success on the merits without

12   an answer and the state court record. See Dkt. 5, 12. Thus, Petitioner has not shown the interests

13   of justice require the Court to appoint counsel at this stage in the case.

14          As Petitioner has not shown appointment of counsel is appropriate at this time, the

15   Motion for Counsel (Dkt. 11) is denied without prejudice.

16          Dated this 14th day of February, 2019.



                                                             A
17

18
                                                             David W. Christel
19                                                           United States Magistrate Judge

20

21

22

23

24

     ORDER DENYING MOTION FOR APPOINTED
     COUNSEL - 2
